DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response and amendment filed October 14, 2021 (hereafter the “10/14 Reply”) has been entered.  
Claims 1-2, 5-6 and 9-10 remain pending.  

Claim Objections – Withdrawn
In light of amendments to Claim 1, the previous objection thereto has been withdrawn.  

Claim Rejections - 35 USC § 112 – Withdrawn and Maintained
In light of amendments to the claims, the previous rejections of Claims 1-2, 5-6 and 9-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection and was previously presented.
Amended Claim 1 recites "human-derived biological sample” that is “selected from the group consisting of tissue, cells, blood, serum, saliva, a sample from a runny nose, genital mucus, and feces”.  
With respect to the members of the grouping, a review of the instant application finds only one reference to them (see pgs 8-9, bridging paragraph) with respect to a generic “biological sample” and no description or relationship to a human source or origin.  
Instead, the references to a “human-derived” biological sample are on pgs 10-11, bridging paragraph (which refers to specific experimental groups in Example 3), pgs 21-22, Example 3 (which refers back to Examples 1 and 2 which only used feces samples), and on pgs 24-26 (with reference to Figs 10A through 12 and specific experiments using fecal samples).  
Thus, the instant application as filed provides no literal or descriptive support for a method using human biological samples other than human-derived fecal samples.  
Accordingly, Claims 1-2, 5-6 and 9-10 are directed to subject matter (i.e. “human-derived” tissue, cells, blood, serum, saliva, a sample from a runny nose, and genital mucus) that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  
Response to Applicant’s Arguments
Applicant’s arguments in the 10/14 Reply (pgs 7-9) have been fully considered with the totality of the record.  They are not persuasive. 
Applicant first argues the following (see pg 8):

    PNG
    media_image1.png
    174
    444
    media_image1.png
    Greyscale

As noted in the statement of rejection above, the descriptions noted by Applicant on pages 10 and 22 refer to specific experimental groups in Example 3 (which refers back to Examples 1 and 2, where only fecal samples were used), and on pages 24-26 refer to Figs 10A through 12 and specific experiments using fecal samples.  
Thus while those descriptions support use of the term “human-derived biological samples”, it is unclear whether they support the broad genus of all possible “human-derived biological samples”.  But the instant claims do not encompass such a broad genus.  
Instead, instant Claim 1 is directed to eight (8) species of samples, each of which is “human-derived”.  Those eight enumerated species (of samples) are of tissue, cells, blood, serum, saliva, a sample from a runny nose, genital mucus and feces.  And none of the above descriptions noted by Applicant provide support for the seven of those eight species (that is not feces).  
Thus those descriptions do not meet "the ‘essential goal’ of the description of the invention requirement [ ] to clearly convey the information that an applicant has invented the subject matter which is claimed" as argued by Applicant on page 8 (see last full ¶).  
Applicant further argues the following (see pgs 8-9, bridging ¶):

    PNG
    media_image2.png
    69
    444
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    68
    443
    media_image3.png
    Greyscale


This is not persuasive because the relevant standard is whether possession of the claimed invention is present by a description of the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention (see MPEP 2163 I., citing Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).  
Applied to amended Claim 1, which claims a method comprising eight (8) specific species of “human-derived” samples presented as a group, there is no actual reduction to practice or reduction to drawings to support possession of seven of the eight species.  Additionally, there are no other descriptions of the invention that are sufficiently detailed to satisfy the requirement that the description be set forth "in such full, clear, concise, and exact terms" to show possession of those seven species as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph (see also MPEP 2163 II.A.3.(b)).  
Regarding instant Claim 1, there is no description of the seven enumerated, and specific, species of human-derived tissue, human-derived cells, human-derived blood, human-derived serum, human-derived saliva, human-derived sample from a runny nose, and human-derived genital mucus in sufficiently “full, clear, concise, and exact terms” to show possession thereof in the claimed method.  
In light of the foregoing, the claims encompass seven species that are not sufficiently supported by the instant application to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed method.  

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of amendments to the claims, the previous rejection of Claims 1-2 and 5-6 under 35 U.S.C. 103 as being unpatentable over Picard et al., Geddes et al. and Wu et al. has been withdrawn.
In light of amendments to the claims, the previous rejection of Claims 9-10 under 35 U.S.C. 103 as being unpatentable over Picard et al., Geddes et al., Wu et al., Beckman et al., Kim, Gosiewski et al. and Wang et al. has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Picard et al. (as previously cited) in view of Geddes et al. (as previously cited), Yang et al. (“Fragmentation of genomic DNA using microwave irradiation.” Journal of Biomolecular Techniques vol. 24, 2 (2013): 98-103; doi:10.7171/jbt.13-2402-005) and Wu et al. (as previously cited).
This rejection has not been previously presented and is necessitated by amendment. 
As an initial matter, it is noted that all four documents relate to using microwaves to extract DNA as a field of endeavor. 
Picard et al. teach 
100 mg soil samples “placed in Eppendorf tubes” (see pg 2718, left col., first paragraph) to which “500-l volume of TENP (50 mM Tris, 20 mM EDTA disodium salt [pH 8.0], 100 mM NaCl, 1% [wt/vol] polyvinylpolypyrrolidone [Sigma Chemical Co. St. Louis, Mo.]) buffer was added” followed by sonication and “centrifugation  (1 min, 12,000 x g)” and removal of supernatant (see pg 2718, paragraph bridging left and right col.), which correspond to step (1) in Claim 1 (because soil sample with a small amount of TENP used to hydrate it, is “a mixture” of Claim 1) and to Claim 5; 
placing the pellet (which is “a mixture” of soil sample and a small amount of TENP as explained above) “in a microwave oven, heated five times for 1 min each time (at 900 W)” (Ibid), which corresponds to step (2) in Claim 1 and to Claim 6; and 
the suspension of the pellet “in 100 I of TENP buffer” followed by thermal shocks and collection of “all of the free DNA [with] four successive washes including centrifugation and resuspension were conducted, with 100 I of TENP buffer used for each wash” (Ibid), which corresponds to step (3) of Claim 1 and to Claim 2.
Regarding Claim 1 and “a concentration of 220 g/L to 280g/L”, the teaching of 100 mg plus 500-l of TENP is a concentration of about 200 g/L which differs from the recited concentration.  The general rule is that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (see MPEP 2144.05 II.A) because optimization within prior art conditions or through routine experimentation does not support non-obviousness.  The evidence of record does not include the criticality of the 220 g/L lower value.  To the contrary, the evidence includes Claim 4 as previously presented, directed essentially to the same method with “about 200 g/L” as the lower value.  
Similarly, there is no evidence of record that a biological sample (at “a concentration of 220 g/L to 280g/L”) in a mixture that “has a volume of 20% to 32% with respect to the volume of a container” is critical to the results of the claimed method.  Moreover, the claim does not limit the identity of “a container” in Claim 1 to one that contains the mixture (with the biological sample), and so encompasses the volume of any container.  
Nonetheless, and regarding Claim 1 and “a volume of 20% to 32% with respect to the volume of a container” following step (4), Picard et al. do not expressly teach the use of a 0.5- or 1.5- or 2.0-mL Eppendorf tube for microwave treatment of their pellet.  Based on Picard et al. teaching subsequent heating by use of microwave energy, the use of a 0.5-mL tube would be avoided by the skilled artisan because s/he would expect it to not function well due to heat mediated expansion of a volume.  And if a 2.0-mL Eppendorf tube is presumed, volume of 100 mg soil sample plus 500-l TENP in a 2.0-mL tube is approximately 25%, which corresponds to the recited volume in Claim 1.   
Picard et al. do not teach amplifying a target DNA using primers as presented in step (4) of Claim 1; do not teach “purifiying [ ] and subjecting the purified product to library pooling” in step (5) of Claim 1; and do not teach a human biological sample such as feces.  
Geddes et al. teach a method for lysing biological material with microwave energy (see e.g. pg 10, Claims 15 and 16).  They further teach that “[m]icrowave irradiation has been primarily used for sterilization purposes, but most recently it has been used for other purposes including [ ] isolation of genomic DNA” (see pg 1, ¶0006); the effects of microwave lysing on PCR (see pg 6, ¶¶0106-0107); that “the present invention demonstrates the potential utility of a microwave-based system for the rapid extraction and fragmentation of bacterial DNA” with “notable features about microwave-based lysing including: I) speed, II) lack of specialized instrumentation, Ill) cost, and IV) applicable to a variety of molecular methodologies due to its DNA fragmentation capacity” (see pg 6, ¶0109); and that “[a]s demonstrated by the present invention, the isolated DNA can then be successfully used for a variety of molecular approaches including PCR [24-25], MAMEF [1-6] and next generation sequencing [14]” (underlining added; see pgs 6-7, ¶0110).  The description regarding next generation sequencing is followed by citation to reference “14”, which is Yang et al. below (see pg 8, ¶0145 of Geddes et al.).
Like Geddes et al., Yang et al. teach fragmentation of genomic DNA with microwave radiation (see pg 99, ¶ bridging left and right cols.), and then fragment preparation and amplification by PCR followed by “purification” and resolution “on a 2% agarose gel.  DNA with the size ranging from 500 to 800 bp was collected from the gel and subjected to DNA gel extraction for NGS pyrosequencing (see pg 99, left col., 1st and 2nd ¶).  The purification and later selection of amplicons with sizes of 500 to 800 bp corresponds to “purifying the amplified product and subjecting the purified product to library pooling” in step (5) of Claim 1.  
Wu et al. teach DNA extraction from clinical stool samples (“stool specimens were obtained from Utah State Health Laboratory, Salt Lake City, Utah; Medical University of South Carolina, Charleston, S.C.; Primary Children's Medical Center, Salt Lake City, Utah; and Laboratory Corporation of America, Salt Lake City, Utah”) by forming a “5% solution of well mixed clinical sample [ ] in a 2 ml microcentrifuge tube with 1000 μl of a preferred extraction buffer solution [ ] comprising the following: 1% Igepal CA630, 0.5% Tween 20, 10 mM Tris-HCl, pH 8.0, 1 mM EDTA, and 2M NaCl” followed by mixing and then “[e]ight hundred l supernatant was transferred to a 2 ml microwaveable screw-cap centrifuge tube [ ] and microwaved in a Kenmore 89250 microwave [ ] on high (~750 Watts) for 15 seconds, mixed, and microwaved 10 more seconds” (see col. 10, Example 1, lines 22-57).  The clinical stool samples correspond to human feces as a biological sample of instant Claim 1.  The use of a 2 mL tube is emphasized in relation to the teachings of Picard et al. above.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Picard et al. by (A) including fragmentation of extracted DNAs via microwaves, use of PCR to amplify extracted and fragmented DNAs, and purifying and selecting/pooling amplified DNAs of 500-800 bp for next generation sequencing (NGS), all as taught by Geddes et al. and Yang et al., and (B) substituting the soil samples with clinical stool samples with use of a 2.0-mL tube, both as taught by Wu et al., with the reasonable expectation of successfully expanding use of the Picard et al. method to NGS and to human clinical stool samples without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and as use of known techniques (of Geddes et al., Yang et al. and Wu et al.) to improve a similar method (of Picard et al.) in the same way; and as simple substitution of one known element for another to obtain predictable results; and as applying known techniques (of Geddes et al., Yang et al. and Wu et al.) to a known method (of Picard et al.) ready for improvement to yield predictable results.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Picard et al., Geddes et al., Yang et al. and Wu et al. as applied to Claims 1-2 and 5-6 above, and further in view of Beckman et al, Kim, Gosiewski et al. and Wang et al. (all four as previously cited).
The teachings of Picard et al., Geddes et al., Yang et al. and Wu et al. have been described above.  Additionally, Wu et al. teach extraction of DNA from C. jejuni (see col. 16, Example 3, esp. lines 1-30).  
Picard et al., Geddes et al., Yang et al. and Wu et al. do not teach use of primers having the sequences of SEQ ID NOs: 3 and 8 as presented in Claims 9 and 10.
Beckman et al. teach a forward primer for amplifying the V3 variable region of 16S ribosomal sequences from C. jejuni with an adapter sequence followed by a “16S-specific sequence” in bold shown as
TCGTCGGCAGCGTCAGATGTGTATAAGAGACAGCCTACGGGAGGCAGCAG (Beckman et al. SEQ ID NO:5)
which is identical to positions 38-87 of instant SEQ ID NO:3, where (underlined) positions 38-70 correspond to the adapter sequence of Beckman et al.  They further teach the use of “next-generation sequencing” for analysis of 1S sequences (see e.g. pg 12, lines 1-23, esp lines 22-23).
Kim teaches a primer with a first adapter sequence (dotted below), followed by an identifier sequence (italicized below), followed by a second adapter sequence (underlined below), followed by a (variable) TGTC sequence and an AC dinucleotide at the 3’-end as shown by the following (with underlining for comparison with the underlined Beckman et al. sequence above):
AATGATACGGCGACCACCGAGATCTACACGTAAGGAGTCGTCGGCAGCGTCAGATGTGTATAAGAGACAGTGTCAC (see pg 10, Table 2, fifth sequence and pg 11, Table 3, fourth sequence).
The second adapter sequence is identical to the adapter sequence of Beckman et al. (shown above) and the first adapter sequence, identifier sequence, and second adapter sequence are identical to positions 1-70 of instant SEQ ID NO:3.  Thus the Kim primer overlaps with the Beckman et al. primer in an adapter sequence that is identical to positions 38-70 of instant SEQ ID NO:3.  It is noted that substitution of the Beckman et al. “16S-specific sequence” in bold as shown above for the 3’-end TGTCAC sequence of Kim would result in instant SEQ ID NO:3.  
Gosiewski et al. teach primers for bacteria detection with use of PCR with “an additional pair of startes [sic] enabling amplification of the V3 and V4 16sDNA regions to perform PCR amplification in the Nested system, which results in significant increase of the NGS method sensitivity” (see e.g. pg 2, ¶¶0016-0017 and 0034-0035) as well as a reverse primer for “Nested amplification” with the following sequence 
GTCTCGTGGGCTCGGAGATGTGTATAAGAGACAGGACTACHVGGGTATCTAATCC (see e.g. pg 3, left col., Example 2 through ¶0050, and SEQ ID NO:4)
which is identical to positions 33-87 of instant SEQ ID NO:8, where (underlined) positions 33-47 correspond to an “adaptor” sequence of Wang et al. as explained below.  Gosiewski et al. further teach “application of NGS sequencing” in their methods (see e.g. Abstract and pg 1, ¶0001).
Wang et al. teach “tag sequences” for use with primers to prepare a sequencing library, where the tag sequence has an adapter sequence (dotted below), followed by a random fragment serving as a “tag” (italicized below), followed by an additional DNA sequence of an “adaptor” (underlined below) such as their SEQ ID NO:3:
CAAGCAGAAGACGGCATACGAGATTTCTGCCTGTCTCGTGGGCTCGG
(see col. 8, lines 37-67, and cols. 9-10, Table 2, SEQ ID NO:3 therein)
where the additional DNA (adaptor) sequence is identical to the 5’ end of the Gosiewski et al. primer shown above (compare single underlined sequences of each), and the Wang et al. sequence is identical to positions 1-47 of instant SEQ ID NO:8.  Thus the Wang et al. tag sequence overlaps with the Gosiewski et al. primer in an adaptor sequence that is identical to positions 33-47 of instant SEQ ID NO:8.  It is noted that substitution of the complete Gosiewski et al. reverse primer sequence for the (underlined) 3’-end adaptor sequence of Wang et al. would result in instant SEQ ID NO:8, which corresponds to the tag sequence of Wang et al. at the 5’ end of the reverse primer of Gosiewski et al.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Picard et al., Geddes et al., Yang et al. and Wu et al. (as explained above) with PCR using forward and reverse primers as taught by Beckman et al. and Gosiewski et al. for next generation sequencing (NGS) as taught by Geddes et al., Beckman et al., and Gosiewski et al., with further modification of the Beckman et al. and Gosiewski et al. primers with the adaptor containing sequences of Kim and Wang et al., respectively, with the reasonable expectation of successfully expanding use of the Picard et al., Geddes et al., Yang et al. and Wu et al. method to NGS of bacterial 16S sequences, as taught by Beckman et al. and Gosiewski et al., without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the change as simple combining of prior art elements (primers and adapter/tag sequences) according to known methods to yield predictable results; and as use of known techniques (16S primers and adapter/tag sequences.) to improve a similar method (of Picard et al., Geddes et al. and Yang et al.) in the same way; and as applying known techniques (of Beckman et al., Kim, Gosiewski et al. and Wang et al.) to each other and to known methods (of Picard et al., Yang et al. and Geddes et al.) ready for improvement to yield predictable results.  
In the interest of clarity, alignments of instant SEQ ID NOs:3 and 8 to the above described sequences of the cited documents were presented in a Table in the office action of November 20, 2020.
Response to Applicant’s Arguments
Applicant’s arguments in the 10/14 Reply (on pgs 10-15) have been fully considered with the totality of the record and to the extent they apply to the new rejections presented above.  They are not persuasive.  
After reviewing the claimed invention, Applicant argues the following (see pg 11, 3rd full ¶):

    PNG
    media_image4.png
    144
    445
    media_image4.png
    Greyscale

This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant next opines that Picard et al. disclose a concentration of sample in buffer “which is not within the presently claimed concentration” and then argues the following:
“[t]here is no disclosure in Picard that the concentration therein has any particular effect on the process therein. Accordingly, a person having ordinary skill in the art would not have had a reason to have altered the concentration specifically so as to be within the presently claimed range” (see pg 12, last two full ¶).  
The argument is not persuasive because whether Picard et al. discloses that concentration as having a “particular effect” is not the relevant standard, and Applicant’s focus on the concentration value per se is misplaced.  Instead, the relevant value is the 100 mg of sample in 500-l volume of TENP, where an artisan having ordinary skill would have expected that the amount of sample would have an effect on the amount of DNA for subsequent fragmentation as taught by Picard et al.  And that artisan would further recognize that a small increase to 110 or 120 mg of sample (as examples) in 500-l volume of TENP would be expected to increase the amount of DNA by 10 or 20 percent, respectively.  Those two small increases to 110 or 120 mg of sample produce concentrations of about 220 g/L and about 240 g/L, respectively, where at least the latter value is clearly within the range in Claim 1.  
Applicant further argues that a “claim element must first be identified as a result-effective variable in the cited art” with citation to MPEP 2144.05 II.B. and the title of “Only Result-Effective Variables Can be Optimized” (see pgs 12-13, bridging ¶).  As an initial matter, it is noted that the latest revision (dated June 2020) of the Ninth Edition of the MPEP (dated March 14) contains a different title (“There Must Be an Articulated Rationale Supporting the Rejection”) for that section.  Applicant’s asserted title for that section appears to have been from a previous revision.  
And MPEP 2144.05 II.B. in the current revision does not support Applicant’s argument.  Instead, that section now states that “[t]he Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection” and that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  As discussed in the rejection, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical because optimization within prior art conditions or through routine experimentation does not support non-obviousness, and the evidence of record does not include the criticality of the 220 g/L lower value. In any event,  the DNA content (in the amount of Picard et al.’s sample) would be recognized as a result-effective variable for the fragmentation of that DNA as taught by Picard et al.  This determination is not affected by expressing the amount of DNA in terms of a concentration range (of the underlying sample in buffer) as presented in Claim 1. 
Applicant next argues “improved and unexpected results” with the following (see pg 13, 2nd full ¶):

    PNG
    media_image5.png
    327
    446
    media_image5.png
    Greyscale

The assertion of a difference between 250 g/L and 125 g/L as supporting “improved and unexpected results” is not persuasive because the difference between the two amounts reflects a halving of the amount of DNA (as present in each of the two samples) which would be expected to result in a reduction in DNA concentration.  This is as Applicant asserts with “it was confirmed that the DNA concentration [ ] was higher” with the higher starting sample concentration (as quoted above).  Moreover, and to the extent that the assertion is based upon Example 1 of the description (see pg 14, lines 2-16, and Table 1), it is noted that the halving of the fecal amount from 100 to 50 (corresponding to 250 and 125 g/L, respectively) did not halve the resulting DNA concentration (see Table 1).  Furthermore, it is noted that DNA purity remained essentially unchanged in Table 1, which is contrary to “purity was higher” as asserted by Applicant (see above). 
The next assertion based on Example 1, where with 375 or 500g/L concentrations made “measurement [ ] impossible because there was not enough solution left to recover the supernatant or the amount of added TE buffer was not large”, is not persuasive because Example 1 is limited to use of feces as the sample (see pg 13, lines 6-8, and pg 13, line 23, to pg 14, line 4, and pg 14, lines 15-21, and pg 15, lines 9-11, and pg 17, lines 4-7, of the instant specification).  This assertion is also not supported by consideration of the blood, serum, saliva, and runny nose samples as presented in Claim 1.  The predominantly liquid nature of each of those samples would be expected to not produce the same ‘impossibility of measurement’.  Instead, the addition of TE buffer to a predominantly liquid sample would be expected to produce a usable supernatant.  Therefore the result relied upon is not commensurate in scope with the claims as required by MPEP 716.02(d).
In light of the above, and contrary to Applicant’s contentions above, there is no evidence of “improved and unexpected results” or “unexpectedly superior results” or “unexpectedly improved results”.  Additionally, it is noted that Applicant’s allegations are not commensurate with the scope of the claims as shown by the predominantly liquid samples discussed above.  And it is further noted that Applicant’s arguments are not supported by evidence of the same DNA content per mg of sample in the various sample types presented in Claim 1, and so Applicant’s focus on the criticality of the “gram/liter” concentration range raises a question of whether the claimed method is enabled across the full range of samples presented in Claim 1.  
Applicant next argues that “blindly changing the concentrations in Picard (with no apparent rationale for doing so, [ ] a person having ordinary skill in the art would not have expected that this particularly claimed range would exhibit the unexpectedly superior results” (see pgs 13-14, bridging ¶).  This is not persuasive because, as explained above, the skilled artisan having ordinary skill would have recognized adjusting (e.g. increasing) the amount of DNA as a rationale for adjusting the amount of sample to use in the method of Picard et al. 
Applicant also argues the following (see pg 14, 1st ¶):

    PNG
    media_image6.png
    146
    447
    media_image6.png
    Greyscale

This is not persuasive because as indicated in the first statement of rejection above, Claim 1 does not limit the identity of “a container” to one that contains the mixture (with the biological sample).  Contrary to Applicant’s contention, this is not hindsight.  It is the plain meaning of the claim.   
In furtherance of the above, Applicant argues the following (on pg 14, 2nd ¶):

    PNG
    media_image7.png
    222
    443
    media_image7.png
    Greyscale

This is not persuasive because the features upon which applicant relies (i.e., the container in which the sample containing mixture is placed and/or “a 1.5 ml tube”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, one of ordinary skill would appreciate that whether or not the lid of the tube is forced open due to evaporation is directly dependent upon the type of tube used and the amount of friction between the tube cap and the tube walls (in the case of a snap-cap microfuge tube), and that this friction may vary between tubes of different manufacturers. The instant claims place no limitation on these variables, therefore the results relied upon by Applicant cannot be commensurate in scope with the claims.
Additionally, Applicant argues that Geddes et al. and Wu et al. do not remedy the alleged deficiencies of Picard et al. (see pg 15, 1st full ¶).  This is not persuasive because the alleged deficiencies have been addressed above.  
Regarding the rejection of Claims 9-10, Applicant argues that the additional four teachings do not remedy the alleged deficiencies of Picard et al. (see pg 15, 3rd full ¶).  This is not persuasive because the alleged deficiencies have been addressed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl






/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635